Citation Nr: 0811918	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of cervical stenosis.

2.  Entitlement to service connection for right hand injury.

3.  Entitlement to service connection for left hand injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Legal Intern


INTRODUCTION

The veteran had active military service from November 1974 
until he was honorably discharged in October 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested any 
complaints of nor been diagnosed with cervical stenosis 
during active service or for many years thereafter.

2.  The veteran's hand injuries are not shown to be caused by 
any incident during the period of the veteran's service, but 
instead are caused by the veteran's currently diagnosed 
cervical stenosis.


CONCLUSIONS OF LAW

1.  The veteran's post-operative residuals of cervical 
stenosis are not due to disease or injury that was incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).  

2.  The veteran's right hand injury is not due to disease or 
injury that was incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2007).  

3.  The veteran's left hand injury is not due to disease or 
injury that was incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In September 2005, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in May 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to the issues on appeal.  The Board concludes that 
all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The veteran's service medical records show that in January 
1977, the veteran was seen for lower back pain.  He was again 
seen for lower back pain in April 1977, and was diagnosed 
with a lumbar muscle strain.  In October 1978, the service 
medical records show that the veteran had a contusion and 
laceration on his right hand at the time of his separation, 
which had been sutured and was "healing well."  No other 
complaints were made during separation of any lower back pain 
or other back or hand injuries.

Also of record are VA treatment records from July 2004 
through September 2005.  The history reported throughout the 
treatment records shows that the veteran fell off his back 
porch in April 2002 and fractured his neck.  On February 1, 
2005, the veteran had neck surgery to fuse certain segments 
of his spine which were causing him pain, weakness and 
numbness.  The veteran was diagnosed with cervical stenosis 
with significant myelopathy.  A VA doctor two days after the 
surgery described the patient as having "slow progressive 
neurological decline from a fall in 2002."

The treatment records show that following his surgery, the 
veteran's numbness, pain and weakness subsided slightly.  
However, in March 2005, the veteran complained of difficulty 
using his right hand in functional activities.  In March 
2005, the veteran was diagnosed with cervical spondylosis and 
cervical disc degeneration.  In June 2005, the VA doctor 
diagnosed the veteran with degeneration of lumbar and 
lumbosacral intervertebral disc, and noted that the veteran 
has complained about numbness and loss of dexterity in his 
hands since his fall in 2002.

Given the evidence of record, the veteran's in service 
injuries to his lower back and right hand are acute and 
transitory injuries.  There is no evidence in the record of 
any complaint of either of these injuries for many years 
after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  In 
fact, the first evidence in the record of anything wrong with 
his cervical spine or either hand is in April 2002, after the 
veteran fell and fractured his neck.

Further, after the veteran's neck surgery and subsequent 
diagnosis of cervical stenosis, the VA doctor stated that 
there was a slow progressive neurological decline due to the 
veteran's fall in 2002.

In his appeal, the veteran contends that his lower back pain 
in service shows evidence of his cervical stenosis in 
service; however it is clear that the doctors who performed 
his surgery clearly attributed his cervical stenosis and 
subsequent neurological problems to his fall in 2002.  
Although the veteran can provide competent evidence as to his 
observations, he cannot provide competent evidence to 
establish the etiology of any current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Thus, on this record, the Board finds that the veteran has 
not presented evidence to show that his cervical stenosis, 
nor his neurological hand injuries are due to or aggravated 
by any incident in service.  Therefore, service connection 
for the veteran's claimed post-operative residuals of 
cervical stenosis, and injuries to his right and left hands 
must be denied.

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue. That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for post-operative residuals of cervical 
stenosis is denied.

Service connection for right hand injury is denied.

Service connection for left hand injury is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


